      Case 4:19-cr-00086-RP-HCA Document 247 Filed 05/12/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA


                                           )
UNITED STATES OF AMERICA,                  )
                                           )   Criminal No. 4:19-CR-86
             v.                            )
                                           )   GOVERNMENT’S SUPPLEMENTAL
MICHAEL JOHNATHON VELA,                    )   RESPONSE TO DEFENDANT’S
                                           )   MOTION FOR RELEASE
             Defendant.                    )   BEFORE SENTENCING
                                           )


      1.     On April 29, 2020, the government filed a response to defendant’s

motion for release from custody and expedited relief. (Dkt. 242.) That filing included

a description of the COVID19 cases at the Polk County Jail (PCJ) at that time.

      2.     On May 11, 2020, by email, defense counsel requested the government

file a supplemental response identifying any changes in the status of the COVID19

situation at the PCJ.

      3.     As of May 11, 2020, the total number of confirmed COVID19 inmates in

custody at PCJ is 21. Two of those inmates are federal inmates in the custody of the

United States Marshals Service (USMS) in the Southern District of Iowa. Defendant

is not one of the two federal inmates described in this paragraph.

      4.     As of May 11, 2020, the total number of federal inmates who have been

in contact with COVID19 confirmed inmates is 11. Defendant is not one of the 11

federal inmates described in this paragraph.

      The government continues to oppose defendant’s motion for release and


                                           1
      Case 4:19-cr-00086-RP-HCA Document 247 Filed 05/12/20 Page 2 of 2



     expedited relief.



                                    Respectfully submitted,

                                    Marc Krickbaum
                                    United States Attorney

                                    By: /s/ Amy Jennings
                                    Amy Jennings
                                    Assistant United States Attorney
                                    U.S. Courthouse Annex, Suite 286
                                    110 East Court Avenue
                                    Des Moines, Iowa 50309
                                    Tel: (515) 473-9300
                                    Fax: (515) 473-9292
                                    Email: amy.jennings2@usdoj.gov



CERTIFICATE OF SERVICE

I hereby certify that on May 12, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

     U.S. Mail           Fax   Hand Delivery

 X   ECF/Electronic filing     Other means


UNITED STATES ATTORNEY

By: /s/ Suellen Irwin
        Paralegal Specialist




                                       2
